J-S35044-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.F., a/k/a M.F.     :      IN THE SUPERIOR COURT OF
a/k/a M.M.F., a Minor                    :            PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: T.R., Mother                  :           No. 2572 EDA 2015

                Appeal from the Order entered July 9, 2015
           in the Court of Common Pleas of Philadelphia County,
                Family Court at No(s): 51-FN-002085-2011;
            CP-51-AP-0000090-2013; CP-51-DP-0000783-2011

BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED MAY 06, 2016

     T.R. (“Mother”) appeals from the Order granting the Petition filed by

the Department of Human Services (“DHS”) to involuntarily terminate her

parental rights to her minor child, M.F., a/k/a M.M.F. (“Child”), a daughter

born in April 2011, pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and

(b).1 We affirm.

     The trial court aptly summarized the factual and procedural history of

this case, which we adopt for the purpose of this appeal.    See Trial Court

Opinion, 10/29/15, at 1-3.

     Relevantly, on the day Child was born, DHS received a General

Protective Service Report indicating concerns regarding Mother’s ability to



1
   DHS also filed a Petition to change the permanency goal to adoption. After
a hearing on July 9, 2015, the trial court involuntarily terminated the
parental rights of both Mother and P.F. (“Father”), and changed the
permanency goal to adoption. See N.T., 7/9/15, at 57-59. Father did not
file an appeal. Mother does not challenge the permanency goal change.
J-S35044-16


care for Child due to her mental health and medical issues.                   DHS

substantiated those concerns and obtained an Order of Protective Custody

(“OPC”) when Child was discharged from the hospital on April 25, 2011.

Child was subsequently placed in foster care.           Child was adjudicated

dependent on May 4, 2011. Mother was granted supervised visitation, and

DHS developed a Family Service Plan (“FSP”) for Mother.

      At the first permanency review hearing in August 2011, the trial court

found that Mother was in full compliance with the FSP.          However, in all

subsequent permanency review hearings, the trial court found that Mother

had been either moderately or minimally compliant with the FSP, but Mother

never met her behavioral health objectives.

      On February 12, 2013, DHS filed an Involuntary Termination of

Parental Rights (“ITPR”) Petition against Mother under 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8) and (b). The trial court conducted a hearing on

July 9, 2015, and found that Mother was noncompliant with the FSP. The

trial court thereafter terminated Mother’s parental rights under 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8) and (b).2 Mother filed a timely Notice of Appeal.

      On appeal, Mother raises the following questions for our review:

      I. Whether the [trial] court erred in failing to find that[,] for the
      six months immediately preceding the filing of the [P]etition,
      when [] [C]hild was bonded with [M]other and [] [M]other [had]
      completed a parenting class, attended Family School, stabilized
      her mental health issues, was visiting with [] [C]hild, was

2
 At the hearing, Mother stipulated to the facts alleged in the Petition, as well
as DHS exhibits 1 through 14. See N.T., 7/9/15, at 8-9.


                                   -2-
J-S35044-16


     seeking and found housing for herself and [] [C]hild, [that
     Mother] did not intend to relinquish her claim to [] [C]hild or
     refused and/or failed to perform parental duties[?]

     II. Whether the [trial] court erred in failing to find that for the
     six months immediately preceding the filing of the [P]etition, []
     [C]hild was bonded with [Mother] and [] [M]other [had]
     completed a parenting class, attended Family School, stabilized
     her mental health issues, was visiting with [] [C]hild, [and] was
     seeking and found housing for herself and [] [C]hild[?]

     III. Whether the [trial] court erred in finding that there were
     repeated and continuing findings of incapacity, abuse, neglect
     and/or dependency of [] [C]hild by [] [Mother], when [] [C]hild
     was bonded with [Mother] and [] [M]other [had] completed a
     parenting class, attended Family School, stabilized her mental
     health issues, was visiting with [] [C]hild, [and] was seeking and
     found housing for herself and [] [C]hild[?]

     IV. Whether the [trial] court erred in finding that the conditions
     which led to the removal or placement of [] [C]hild continue to
     exist, as to [Mother], when [] [C]hild was bonded with [Mother]
     and [] [M]other [had] completed a parenting class, attended
     Family School, stabilized her mental health issues, was visiting
     with [] [C]hild, [and] was seeking and found housing for herself
     and [] [C]hild[?]

     V. Whether the [trial] court erred in finding that the conditions
     which led to the removal or placement of [] [Child] continue to
     exist[,] and termination of parental rights would best serve the
     needs and welfare of [] [C]hild, when [] [M]other can remedy
     the conditions within a reasonable period of time, and when []
     [C]hild was bonded with [Mother] and [] [M]other [had]
     completed a parenting class, attended Family School, stabilized
     her mental health issues, was visiting with [] [C]hild, [and] was
     seeking and found housing for herself and [] [C]hild[?]

     VI. Whether the [trial] court erred in finding that DHS made[]
     reasonable efforts towards reunification, by either failing and/or
     refusing to help find a viable option or to consider options other
     than terminating [M]other’s parental rights, when [] [C]hild was
     bonded with [Mother] and [] [M]other [had] completed a
     parenting class, attended Family School, stabilized her mental



                                 -3-
J-S35044-16


      health issues, was visiting with [] [C]hild, [and] was seeking and
      found housing for herself and [] [C]hild[?]

      VII. Whether the [trial] court erred in terminating the rights of
      [M]other, when the sole reason [she] was unable to obtain
      housing[] [and] provide medical care for the care and
      maintenance of [] [C]hild, was [her] lack of income[?]

      VIII. Whether the [trial] court erred in terminating the rights of
      [] [M]other where it was not supported by clear and convincing
      evidence and [was] not in the best interest of [] [C]hild, and
      there was a bond between [] [M]other and [C]hild[,] and the
      termination of parental rights would have a negative effect on
      the developmental, physical and emotional needs of [] [C]hild,
      pursuant to 23 Pa.C.S.A. [§] 2511(b)[?]

Mother’s Brief at 3-4.

      We review an appeal from the termination of parental rights in

accordance with the following standard:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Termination of parental rights is controlled by section 2511 of the

Adoption Act.    See 23 Pa.C.S.A. § 2511.       The burden rests upon the

petitioner “to prove by clear and convincing evidence that its asserted

grounds for seeking the termination of parental rights are valid.”         In re

R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).         “[C]lear and convincing

evidence is defined as testimony that is so clear, direct, weighty and


                                 -4-
J-S35044-16


convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.”     Id. (citation

and quotation marks omitted). Further, the “trial court is free to believe all,

part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004). If the competent evidence supports

the trial court’s findings, “we will affirm even if the record could also support

the opposite result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.

Super. 2003).

      Satisfaction of any one subsection of Section 2511(a), along with

consideration of Section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   In this case, we will review the trial court’s decision to terminate

Mother’s parental rights based upon Section 2511(a)(1) and (b), which state

the following:

      § 2511. Grounds for involuntary termination.

      (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                     ***



                                   -5-
J-S35044-16


     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

           Parental rights may be terminated pursuant to Section
     2511(a)(1) if the parent either demonstrates a settled purpose
     of relinquishing parental claim to a child or fails to perform
     parental duties. … [P]arental duty is best understood in relation
     to the needs of a child. … [T]his court has held that the parental
     obligation is a positive duty which requires affirmative
     performance. This affirmative duty … requires a continuing
     interest in the child and a genuine effort to maintain
     communication and association with the child.

In the Interest of J.T., 983 A.2d 771, 776-77 (Pa. Super. 2009) (internal

quotations and citations omitted).

     In her first seven claims, Mother asserts that the trial court erred in

granting the ITPR Petition because DHS did not satisfy by clear and

convincing evidence that her parental rights should be terminated under

Section 2511(a). Mother’s Brief at 7. As to the requirements of subsection

(a)(1), Mother argues that the trial court did not specifically discuss the

relevant six-month time period.      Id. at 8-9.     Mother claims that she

completed her FSP objectives by obtaining mental health treatment and drug

therapy, attending parenting classes, completing the Parenting Capacity



                                  -6-
J-S35044-16


Evaluation, and visiting with Child. Id. at 9. Mother also argues that her

visits with Child were limited by supervision requirements and her mental

health treatment. Id. at 10.

     In its Opinion, the trial court addressed Mother’s first seven claims, set

forth the relevant law, and concluded that her claims lack merit. See Trial

Court Opinion, 10/29/15, at 5-10. Upon review, we conclude that the trial

court appropriately applied Section 2511(a)(1), and we adopt its Opinion.

See id. at 5-8.

     In her eighth claim, Mother asserts that the trial court’s determination

that termination was in the best interests of Child was not supported by

clear and convincing evidence. Mother’s Brief at 8. Mother claims that there

was no expert testimony relating to the best interests of Child, or the bond

between Mother and Child. Id. at 13-14. Additionally, Mother argues that

she has made progress to alleviate the conditions that led to Child’s

placement. Id. at 13.

     In its Opinion, the trial court addressed Mother’s final claim, set forth

the relevant law regarding Section 2511(b), and determined that it was in

Child’s best interest to terminate Mother’s parental rights. See Trial Court

Opinion, 10/29/15, at 10-11. Upon our review, we conclude that the trial

court appropriately applied Section 2511(b) to this case, and we adopt its

Opinion for the purpose of this appeal. See id.




                                 -7-
J-S35044-16


      Based upon the foregoing, the trial court did not err in granting the

ITPR Petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/6/2016




                                -8-
                                                                                        Circulated 04/13/2016 11:55 AM



                                                                                                            ·::.::-.•
                             IN THE COURT OF COMMON PLEAS                                                    ·.:..11
                                                                                                            ..   -.
                           FOR THE COUNTY OF PHILADELPHIA
                                                                                                  c>
                                                                                                     '·'
                                 FAMILY COURT DIVISION                                            ;:,::-;   ._ ,:·,     . l

                                                                                                  _,               '.
In re: In the Interest of M.F.                                          : CP-51-AP-0000090-20rn
                                                                {f).s'JDf. &t1t101f) ;;On April 25, 2011, Child was dischargedfrom             Temple.University Hospital and DHS obtained an
Order of Protective Custody ("OPC") for the Child, and placing her in foster care through Best
Nest. On April 27, 2011, at a Shelter Care hearing, the trial court lifted the OPC, ordered a
temporary commitment to DHS to stand, and referred Mother to the Clinical Evaluation Unit
("CEU") for assessment and forwith drug screen. Mother was also referred to the Behavioral
Health System ("BHS") for appropriate intervention and Achieving Reunification Center
("ARC"). On May 4, 2011, the Child.was 'ictjudicated-dependent and committed to DHS. Mother's
was granted weekly supervised vitiation twice a week at the agency. The trial court also ordered
Mother to be referred to the Behavioral Health System ("BHS"), CEU and the Achievement
Reunification Center ("ARC"). Mother was also ordered to participate in Child's medical
appointments. On May 19, 2011, Mother's initial Family Service Plan ("FSP") was developed.
Mother's FSP objectives were to keep all-visits and.maintain regular contact with her Child; to
meet regularly with the agency social worker and to comply with the Individual Service Plan
("ISP"). Additional objectives for Mother were to comply with drug and alcohol treatment
recommendations made by the provider; to sign an authorization form allowing DHS to receive
copies of drug and alcohol evaluation and progress report; to participate in mental health
 evaluation, comply with all treatment recommendations, including therapy and/or medication as
                                          ....~,

 prescribed, to attend Child's medical appointments and to complete parenting classes at ARC.

 On August 2, 2011, at a Permanency Review hearing, Mother's visitation remained supervised
 twice a week at the agency. The trial court found that Mother had a BHS evaluation with
 recommendations for referral to Cohmar for services. The trial court also found that Mother
 attended the Wedge for mental health treatment and was compliant with all her services. Mother
                                          ->--;,..,.,             .,..,.,-.,...


 completed parenting classes. As a result, Mother was found in full compliance with her FSP.
 Additionally, Mother was ordered to attend all medical appointments for the Child, to continue
 treatment at Cohmar and the Wedge, and comply with all other objectives. On November 9, 2011,
 at a Permanency Review hearing, Mother was granted two hour weekly unsupervised visitation at
 the agency. The trial court further found that Mother was receiving medication management, drug
 and alcohol services through the Wedge.'The trial court found Mother in moderate compliance
 with her FSP. DHS was ordered to refer Mother to Family School, CEU, and to complete the
 second part of her parenting capacity evaluation. Mother was also ordered to attend Child's
 medical appointments.

                                                        2 OF 11
On February 8, 2012, at a Permanency Review hearing, Mother was found in minimal compliance
with her FSP. The trial court found that Mother was compliant with her parenting classes, she was
attending Family School and completed the program at the Wedge. CEU's non-compliance report
from February 2, 2012, was incorporated by reference, and Mother's second part of her parenting
capacity evaluation was outstanding and scheduled. The report established that Mother tested
positive for PCP. (DHS Exhibit 8). On May 9, 2012,'"at a Permanency Review hearing, Mother
was again found in minimal compliance with her FSP. Mother completed her bonding evaluation
and was compliant with Family School rules. However, the trial court also found that Mother
discharged herself from the Wedge against medical advice. Mother was re-referred to the CEU.
On March 12, 2013, Mother was found in minimal compliance with her FSP. Mother's visits were
bi-weekly supervised at the agency. On July 19, 2012, Family School terminated Mother's services
                                         .(..."?Discussion:

On appeal, Mother raises the following issues:

    1.     The court erred in failing to find that for the six months immediately preceding the filing
           of the petition, when appellant Mother's Child was bonded with her and appellant Mother
           completed a parenting class, attended Family School, stabilized her mental health issues,
           was visiting with her Child, was seeking and found housing for herself and her Child, and
                                             . ~.        .,, .. ';:'...,

           did not intend to relinquish her claim to her Child or refused and/failed to perform parental
           duties.
    2. The court erred in failing to find that for the six months immediately preceding the filing
           of the petition appellant Mother had consistent contact and visits with her Child, appellant
           Mother's Child was bonded with her and appellant Mother completed parenting class,
           attended Family School, stabilized her mental-health issues, was visiting with her Child,
            and was seeking and found housing for herself and her Child.
     3. The court erred in finding that there were repeated and continuing findings of incapacity,
            abuse, neglect and/or dependency of this minor Child by appellant Mother, when appellant
            Mother's Child was bonded with her and appellant Mother completed a parenting class
            attended Family School, stabilize,.~her mental health issues, was visiting with her Child,
            and was seeking and found housing for herself and her Child.
     4. The court erred in finding that the conditions which led to the removal or placement of the
            Child continue to exist, as to Mother, when appellant Mother's Child was bonded with her
            and appellant Mother completed a parenting class attended Family School, stabilized her
            mental health issues, was visiting with her Child, and was seeking and found housing for
            herself and her Child.
         5. The court erred in finding that the conditions which led to the removal or placement of the
            Child continue to exist and termination of parental rights would best serve the needs and
            welfare of the Child, when appellant Mother can remedy the conditions within a reasonable
            period of time, and when Mother's Child completed a parenting class, attended Family
             School, stabilized her mental health issues,.. was visiting with her Child, and was seeking
             and found housing for herself and her Child. .




                                                    40F 11
  6. The trial erred in finding that DHS made reasonable efforts towards reunification, by either
      failing and/or refusing to help find a viableoption or to consider options other than
      terminating Mother's parental rights, when Mother's Child was bonded with her and
       appellant Mother completed a parenting class attended Family School, stabilized her
       mental health issues, was visiting with her Child, and was seeking and found housing for
       herself and her Child.
   7. The court erred in terminating the.rights of appellant Mother, when the sole reason she was
                                                    ~-,..


       unable to obtain housing, and provide medical care for the care and maintenance of the
       Child, was her lack of income.
   8. The court erred in terminating the rights of appellant Mother where it was not supported
       by clear and convincing evidence and not in the best interest of the Child, and there was a
       bond between appellant Mother and Child and the termination of parental rights would
       have a negative effect on the developmenta("physical       and emotional needs of the Child,
       pursuant to 23 PaCSA section 2511 (b ).


For purposes of this opinion, all appeal issues will be consolidated as whether the trial court abused
its discretion under 23 Pa.C.S.A. (a). (1), (2), (5), (8), and (b). Mother did not appeal the change
of goal to adoption; therefore, she has waived this.issue on appeal. It should noted that Mother
stipulated to the facts in the petitions and that the social workers would testify as stated. Mother
also stipulated to all the DHS exhibits entered into evidence. (N.T. 07 /09/15, pg. 8-9).

The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa.C.S.A. §2511 (a). The Adoption Act provides the following grounds for §2511 (a) (1):


 (a) General rule - The rights of a parent, in regard to a child, may be terminated after a petition
is filed on any of the following grounds:

( 1) The parent, by conduct continuing for a period of at least six months immediately preceding
the filing of the petition, has either evidenced a settled purpose of relinquishing parental claim to
a child or has refused or failed to perform.parental duties.

In proceedings to involuntary terminate parental rights, the burden of proof is on the party seeking
termination to establish by clear and convincing evidence the existence of grounds for termination.


                                                5 OF 11
In re Adoption o[Atencio,    539 Pa. 161, 650 A.2d 1064 (1994). To satisfy section (a) (1), the
moving party must produce clear and convincing evidence of conduct sustained for at least six
months prior to the filing of the termination petition, which reveals a settled intent to relinquish
parental claim to a child or a refusal or failure to perform parental duties. However, the six-month
time period should not be applied mechanically; instead, the court must consider the whole history
of the case. In re B.NM. 856 A.2d 847, 855 (Pa. Super. 2004). The standard of clear and
convincing evidence is defined as testimony that is so clear, direct weighty and convincing as to
enable the trier of fact to come to a clear conviction without hesitance of the truth of precise facts
in issue. In re D.JS., 1999 Pa. Super. 214,(1999). In Pennsylvania, a parent's right to custody and
rearing of his child is converted upon failure to fulfill his or her parental duties to the child's right
to have proper parenting and fulfillment of his or her potential in a permanent, healthy, and safe
environment. In re B.NM. 856 A.2d 847, 856 (Pa. Super. 2004).

DHS filed its petition to terminate Mother's parental rights on November 5, 2014. During the last
six months, immediately preceding the filing of thepetition, Mother has continuously failed to
perform her parental duties. Nonetheless, as required in In re B.N.M., the court considers the entire
 case history. DHS developed Mother's goals and objectives as part of her FSP, and Mother was
 aware of them. (N.T. 07/09/15, pg. 22). Mother's objectives were to comply with her mental health
 treatment,   drug and alcohol, parenting             classes, parenting    capacity   evaluation    and
 recommendations, visitation, to obtain appropriate and safe housing and sign releases. (N.T.
                                            ':!"~         .-''·-;,,;,.-




 07/09/15, pgs. 13-14, 18, 20). As to mental health, Mother's first parenting capacity evaluation
 dated April 17, 2012, established that Mother suffered from a mood disorder. (DHS Exhibit 10).
 Mother's second parenting capacity evaluation performed on February 10, 2014, indicated that
 Mother had a potential bi-polar disorder and a past mood disorder. (DHS Exhibit 14). Mother was
 also diagnosed with atypical psychosis. (DHS exhibit 12). In both parenting capacity evaluations
 Mother denied her mental health issues. (DHS ExhibifTb & 14). During the life of the case, Mother
 compliance with her mental health objective reached moderate compliance. (N.T. 07/09/15, pg.
  17). However, Mother's lack of attendance and inconsistency has been a barrier for the successful
 completion of her mental health objective. On May 9, 2012, the trial court found that Mother
 discharged herself from the Wedge against medical advice. (DHS exhibit 12). During the last
  fifteen months Mother has been non-compliant with her mental health services and she still denies
  her mental health issues. (N.T. 07/09/15, pgs. 17, 49). Mother never signed releases as to her

                                                    6 OF 11
mental health and medical records. (N.T. 07/09/15, pgs. 32-33). Mother's          bizarre behavior
throughout the life of the case has raised a great concern for the trial court as to Mother's mental
health stability. Mother has provided invalid telephone numbers, sprayed perfume on a DHS social
worker, requested a percentage of Child's kinship payments, and made unannounced visits and
unrealistic statements. (N.T. 07/09/15, pgs, 25-26, 2?,}5). Additionally, Mother's behavior in the
                                                    -s,

courtroom was disruptive. (N.T. 07/09/15, pgs. 6, 7, 11-13, 19-20, 55, 58-59).

As to Mother's drug and alcohol objective, during the last 15 months of the case, Mother has been
non-complaint. (N.T. 07/09/15, pg. 18). Mother has not complied with the screens requested by
DHS social worker and has not enrolled in drug and alcohol treatment. (N.T. 07/09/15, pgs. 18,
34). In regard to Mother's parenting classes, the record established that Mother was dismissed
from Family School unsuccessfully. (N.T. 07/09/15, pgs. 20-21, 33). Mother admitted that, after
her discharge from Family School, she has not enrolled in other parenting classes. (N.T. 07/09/15,
pg. 53). Additionally, her behavior at Family School was also very disruptive. (N.T. 07/09/15, pg.
34). As a result, Family School requested that Mother address her mental health issues before she
would be able to return. (N.T. 07/09/15, pg. 34). The record established that Mother attended two
 parenting capacity evaluations on April   Fi, 2012, artd,,February 10, 2014. However, Mother never
 complied with any of the recommendations made by the parenting capacity evaluations. (N.T.
 07/09/15, pg. 19). Mother's parenting capacity evaluations recommended Mother to participate in
 classes to increase her parenting skills, to engage in mental health treatment, to attend random drug
 tests and to follow all the recommendation made by DHS as to housing. (DHS Exhibits 10 &14).

 As to Mother's visitations, the record revealed that she was provided with visitation schedules,
 and Mother was aware of when and where her visitations would take place. (N.T. 07/09/15, pg.
 39). Between April 9, 2015, and July 9, 2015, Mother only attended two visits despite being
 granted bi-weekly visitation. Mother never reached a point to obtain unsupervised visitation. (N.T.
 07/09/15, pgs. 21-22). During the life of the case, Mother did not obtain appropriate housing.
 Mother provided DHS with three different addresses that were all across from a Septa depot for
 public transit buses and no resident of nearby homes recognized Mother as living in the area. (N.T.
 07/09/15, pgs. 16, 30-31).

 Excluding the Permanency Review order from August 2, 2011, in which Mother was found in full
 compliance with her FSP, Mother's compliance with her FSP has not exceed moderate compliance.

                                                7 OF 11
Throughout the life of the case, the trial court found Mother to be minimally complaint with her
FSP on February 8, 2012, May 9, 2012, March 12; 2013, April 9, 2015 and July 9, 2015. Mother
was found in moderate compliance on November 9, 2011, July 31, 2013 and July 7, 2014. Mother's
lack of compliance continued for at least six months prior to the filing of the termination petition.
Mother has failed to achieve her FSP goals during the life of the case, although her FSP objectives
have remained substantially the same throughout.      As a result, the trial court found that Mother
evidenced a settled purpose of relinquishing her parental claim, and refused or failed to perform
parental duties during the six-month period immediately preceding the filing of the petition as
required by §2511 ( a) ( 1) of the Adoption Act. DHS has met its burden of clear and convincing
evidence.

The trial court also terminated Mother's parental rights under the Adoption Act at 23 Pa.C.S.A.
§2511 (a) (2). This section of the Adoption Act includes, as a ground for involuntary termination
of parental rights, the repeated and continued incapacity, abuse, neglect or refusal of the parent
that causes the child to be without essential parental care, control or subsistence necessary for his
 physical or mental well-being; and the conditions and causes of the incapacity, abuse, neglect or
 refusal cannot or will not be remedied by the parent. This ground is not limited to affirmative
 misconduct. It may include acts of refusal to perform parental duties but more specifically on the
 needs of the child. Adoption of CA. W, 683 A.2d 911, 914 (Pa. Super. 1996).

 The record established that Mother has been unable to provide her Child with the essential parental
 care, control, and subsistence necessary for her mental and physical well-being, since April 25,
 2011, when the Child was removed from Mother. (DHS Exhibit 2), (N.T. 07/09/15, pg. 13). As a
 result, more than forty-nine months have not been enough for Mother to achieve her FSP
 objectives. (N.T. 07/09/15, pgs. 13, 17-22, 34, 49). Under Mother's current circumstances, she is
 unable to remedy the causes of her incapacity in order to provide the Child with essential parental
 care, control or subsistence necessary for Child's physical and mental well-being. After all these
 months in foster care, the Child needs permanency, which Mother cannot provide at this moment.
 Consequently, DHS has met its burden under §2511 ( a) (2) of the Adoption Act.

 The trial court also granted DHS' request for termination of parental rights under 23 Pa.C.S.A.
  §2511 (a) (5), whereby a child may be removed, by court or voluntary agreement, and placed with
  an agency at least six months, if conditions which led to the placement of the child continue to

                                                 8 OF 11
exist, the parent cannot or will not remedy those conditions within a reasonable period of time, the
services reasonably available to the parent are not likely to remedy the conditions leading to
placement, and/or termination best serves the child's needs and welfare. DHS, as a child and youth
agency, cannot be required to extend services beyond the period of time deemed as reasonable by
the legislature or be subjected to herculean efforts. A child's life cannot be put on hold in hope
that the parent will summon the ability to-handle t~e responsibilities of parenting. In re J T, 817
A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's Superior Court has recognized
that a child's needs and welfare requires agencies to work toward termination of parental rights
when a child has been placed in foster care beyond reasonable temporal limits and after reasonable
efforts for reunification have been made by the agency, that have resulted unfruitful. This process
should be completed within eighteen months. In re NW, 851 A.2d 508 (Pa. Super. 2004).

The record indicated that Mother has been unable to assume her parental duties since the Child's
removal from Mother's home on Abril 25, 2011. Accordingly, Mother's incapacity and reluctance
to assume her parental responsibilities throughout the entire life of the case has led the Child to
 remain in foster care. The Child has been in foster care for more than forty-nine months. It is clear
 that after all this time, Mother has failedto complywith her mental health treatment, drug and
                                                          ,.·

 alcohol, parenting classes, parenting capacity evaluation and recommendations, visitation, to
 obtain appropriate and safe housing and sign releases. (N.T. 07/09/15, pgs. 13, 17-22, 34, 49).
 Mother has been given more than ample time to place herself in a position to be a parent to this
 Child, but she has failed to do so. The trial court found that DHS made reasonable efforts to reunify
 Mother and Child on August 2, 2011, November 9, 2011, February 8, 2012, May 9, 2013, March
                                            »Ji'~               .-"~~W·

 12, 2013, July 31, 2013, January 8, 2014, July 7, 2014, April 9, 2015 and July 9, 2015. Mother
 was aware of her FSP objectives. (N.T. 07/09/15, pg. 22). It is in the best interest of the Child to
 have a stable, nurturing, and permanent environment. (N.T. 07/09/15, pgs. 26-28). Conditions that
 led to the placement of the Child continue to exist, and Mother cannot remedy them within a
 reasonable period of time. DHS has met its burden under §2511 (a) (5) of the Adoption Act.

 As to §2511 (a) (8) of 23 Pa.C.S.A., DHS also met its burden by clear and convincing evidence
 that Child has been out of Mother's care for more than forty-nine months, the conditions leading
 to the placement still exist, and termination would best serve the needs and welfare of the Child.
  Child has been continuously under DHS custody for a period of more than forty-nine months.

                                              '"'"   9 OF 11
(N.T. 07/09/15, pg. 13). The conditions that led to the Child's placement still exist. Child was
placed in foster care due to Mother's lack of parental skills, mental health and drug issues. (DHS
Exhibit 2). Despite the good faith efforts ;fDHS to ~;ke services available, it is in the best interest
of the Child to terminate Mother's parental rights.

As to the second element of Section 2511 ( a) (8) that the conditions, which led to the Child's
removal, continue to exist, DHS has also met its burden. As in In re: Adoption of'K.J. 938 A.2d
1128, 1133 (Pa. Super. 2009), a termination of parental rights under section 2511 (a) (8) does not
require the court to evaluate a parent's willingness or ability to remedy which initially caused
placement or the availability or efficacy of DHS services offered to Mother. In this case, the trial
court found that Mother had failed to remedy the conditions that led to the removal of the Child,
particularly her mental health issues, drug and alcohol issues, lack of parenting skills, and lack of
appropriate housing and stability. As the parenting capacity evaluations established, Mother does
not have the capacity to provide safe andpermanent-placement for her Child. (DHS Exhibit 14).

As to the third element of Section 2511 (a) (8), the party seeking termination must also prove by
 clear and convincing evidence that the termination is in the best interest of the child. The best
 interest of the child is determined after consideration of the needs and welfare of the child such as
 love comfort, security and stability. In re Bowman. 436 Pa. Super. 647, A.2d 217 (1994). See also
 fn re Adqption qfT TB 835 A.2d '387, 397 (Pa Supei::'2003). The Child has been in her respective
 pre-adoptive home for a long time. The Child is in a safe home and stable environment with foster
 parents providing for all her needs. The Child needs permanency. Termination of Mother's
 parental rights and adoption would best serve the needs and welfare of the Child. The testimony
 of the DHS witnesses was credible.

 Pursuant to 23 Pa.C.S.A.     §2511 (b), thetrial courtfiiust also consider what, if any bond exists
 between parent and child. In re Involuntary Termination of C. WS.M. and K.A.L.M. 839 A.2d 410,
 415 (Pa. Super. 2003). The trial court must examine the status of the bond to determine whether
 its termination "would destroy an existing, necessary and beneficial relationship". In re Adoption
 o(T.B.B .. 387, 397 (Pa.Super.2003). In assessing the parental bond, the trial court is permitted to
 rely upon the observations and evaluations of social workers. In re K.Z.S.. 946 A.2d 753,762-763
 (Pa. Super. 2008). Under 23 Pa.C.S.A.       §2511 (b), the rights of a parent shall not be terminated



                                                 10 OF 11
solely on the basis of environmental factors such as inadequate housing, furnishings, income,
clothing and medical, if found to be beyond the control of the parent.

The record established that Child will not suffer any irreparable harm by terminating Mother's
parental rights, and it is in the best interest of the Child to terminate Mother's parental rights. (N.T.
07/09/15, pgs. 24, 26, 38). Conversely, removing the Child from foster parents would cause
irreparable harm to the Child. (N.T. 07/09/15, pg. 23-24). The Child is extremely bonded to her
foster parents and calls them "mom" and "dad". (N.T. 07/09/15, pgs. 23, 26, 28). Child and foster
parent have a typical parent/child bond. Child is very happy, healthy, comfortable and secure.
(N.T. 07/09/15, pgs. 26-27). The Child has been with her foster parents since she was 15 days old.
(N.T. 07/09/15, pg. 28). Mother and Child have a bond but it is not a positive parent/child bond
worth serving. (N.T. 07/09/15,      pgs. 24, 37). Despite the fact that Child is happy to see her
biological Mother at visitation, Child is able to be separated from her biological Mother with no
problem. (N.T. 07/09/15, pg. 41). The Child needs.such as educational and medical, are satisfied
by her foster parents. (N.T. 07/09/15, pg. 23). Mother's parental rights are not being terminated on
the basis of environmental       factors. Child has been in foster care for too long and needs
 permanency. The testimony of DHS and agency social workers was credible.

 Conclusion:

 For the aforementioned reasons, the court finds that DHS met its statutory burden by clear and
 convincing evidence regarding the termination of Mother's parental rights pursuant to 23
 Pa.C.S.A. § 2511 (a) and (b). The court also finds that it will not cause irreparable harm to the
 Child to sever any bond, and it is in the best interest of the Child, since it would best serve her
 emotional needs and welfare. Accordingly, the order entered on July 9, 2015, terminating the
 parental rights of Mother T.R., should be affirmed.      ····=




                                                  11 OF 11